404 F.2d 936
James Raymond ALAWAY, Petitioner,v.UNITED STATES of America, Respondent.
Misc. 4101.
United States Court of Appeals Ninth Circuit.
July 25, 1968.

James Raymond Alaway, in pro. per.
Erwin Griswold, Sol.  Gen., U.S. Atty., for appellee.
Before CHAMBERS and BONE, Circuit Judges.
ORDER
PER CURIAM.


1
Petitioner, a federal prisoner, moves for leave to appeal in forma pauperis following adverse orders of the district court entered on May 6, 1968, dismissing a petition for a writ of habeas corpus and on June 5, 1968, denying a motion for leave to appeal in forma pauperis.


2
The motion is denied as legally frivolous for the reasons expressed by Judge Boldt in the above orders.